Case 2:19-cv-10645-PSG-KS Document 17-1 Filed 12/20/19 Page 1 of 1 Page ID #:97



 SAMPLING OF FREELANCE JOBS LOST DUE TO AB5

 • Vox Media: Hundreds of Calif. Freelance writers will be cut. “Hundreds of freelance writers at
 Vox Media, primarily those covering sports for the SB Nation site, will lose their jobs in the
 coming months as the company prepares for a California law to go into effect that will force
 companies to reclassify contractors in the state as employees.”
 https://www.cnbc.com/2019/12/16/vox-media-to-cut-hundreds-of-freelance-jobs-ahead-of-
 californias-ab5.html

 • Insider and Business Insider, news sites: Will limit California contributors to 35 articles. “This
 bill was supposed to create jobs not blacklist Ca writers.”
 https://twitter.com/madivanderberg/status/1204615244540071936

 • Scripted, a service that links writers to clients: "Out of an abundance of caution for both
 ourselves and our publisher customers... Scripted will no longer be able to allow California-
 based writers to use our platform for new jobs..."
 https://twitter.com/Sunnychanel/status/1204476572612231168

 • Rev, a transcription service that hires writers: “We have made the decision to withdraw from
 the state.” https://twitter.com/rachelkiley/status/1184574480804438023

 • San Francisco Examiner: Taxi driver columnist loses weekly column. “’I Drive S.F.’ is no
 longer a weekly affair, thanks to the AB 5 bill that passed in September.”
 https://www.sfexaminer.com/news-columnists/a-working-class-hero-aint-nothing-to-be/

 • San Francisco Weekly cuts cannabis columnist from weekly status: “I've written it every week
 for over three years. The paper is losing quality content and I'm losing my anchor gig.”
 https://twitter.com/zackruskin/status/1190424732685885440
